Per Curiam.

Where the evidence is conflicting, this court declines to interfere with the jury’s verdict. There seems, however, to have been immaterial evidence admitted at the trial under objection, which may well have affected the minds of the jury. The issues presented were title to merchandise and its market value at time levied upon by defendant, and the extent of the levy. Under these issues, the testimony of the plaintiff as to her father’s business; the cross-examination of the witness Borschardt relating to the stock and affairs of a tea company, seems to have been proof entirely irrelevant and incompetent. This may well have prejudiced the defendant’s rights and its admission furnished ground for reversal.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.